ois
ae

THE MARTINSVILLE. oor INSPECTED

RED +
NEITHER CENSOP One THE JAIL
THIS ITEM, Ne RESPONSIBILITY |

FOR ITS CONTENT:

FSC

 

/ FSc® 137134

THIS ENVELOPE IS RECYCLABLE / ND MADE WITH 30% POST CONSUMER CONTENT @GUSPS 20 16
TEN
&

LL Leg tty tto tty a ee

CbEPSs~Tor.s

 
 

THLE. ‘DN S4agsuaeag
DAMS 474s oy isopos
Seely

HD he tl JNL

ISN

      

i a
iba, 4 NE BE EL ARONA BN ae ite / Sc be ‘
mag. Pal Etat etiie ie ea ia | Nar K ! A sun

|
CO free 1p ULL LOLA tani i74

Case 1:13-cr-004325-TDS Document 164-1. Ejlled 12/12/18 Pane 1 of1
